Citation Nr: 1826981	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-38 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Temple, Texas


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1995 to January 1998. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2014 decision of a Department of Veterans Affairs (VA) Medical Center.


FINDING OF FACT

The Veteran makes use of VA-provided knee and ankle braces that tend to wear out clothing.


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance are met.  38 U.S.C. §§ 1162, 5107 (2012); 38 C.F.R. §§ 3.102, 3.810 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, a veteran is entitled to an annual clothing allowance, provided that, as a result of a service-connected disability, he wears or uses a prosthetic or orthopedic appliance, which the Secretary determines tends to wear out or tear the veteran's clothing.  See 38 U.S.C. § 1162 (1); 38 C.F.R. § 3.810.  As pertinent here, a veteran is entitled to a single clothing allowance if: (1) a VA examination or a hospital or examination report from a specified facility establishes that the veteran, because of service-connected disability, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing; or (2) the Under Secretary for Health or a designee certifies that the veteran, because of service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  38 C.F.R. § 3.810(a)(1). 

As set forth the VHA Handbook regarding clothing allowances, examples of items that do not tend to tear and wear clothing include hinged braces covered in fabric (metal stays covered).  See VHA Handbook 1173.15, ¶ 8(b) (effective May 14, 2015).  However, the Board is not bound by the provisions in this VHA Handbook. Cf. 38 C.F.R. § 19.5 (2017) ("[T]he Board is not bound by Department manuals, circulars, or similar administrative issues."). 

Here, the Veteran contends that he is entitled to a clothing allowance on account of braces provided for knee and ankle support due to his service-connected disabilities.  The record reflects that new knee and ankle braces were issued to the Veteran in April 2014. 

In a September 2014 notice of disagreement, the Veteran asserted that because of the difference in the size of his knees, one brace is larger than the other and as a result the braces tear up his clothes.  The Veteran is competent to describe his observations regarding the impact of his support braces on his clothing.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Board finds no reason to doubt the Veteran's assertion that his braces tear his clothes, and his account is probative as to the question of whether knee braces tends to wear or tear clothing prematurely.  Although VHA Handbook 1173.15 suggests that the Veteran's brace might have been designed and manufactured to minimize wear and tear to clothing, as noted above, the provisions of the Handbook are not binding.  Moreover, based on the Veteran's competent and credible statement, the evidence is at least in relative equipoise with respect to whether his knee braces tended to wear or tear his clothing during the relevant period on appeal. 

Thus, the Veteran is entitled to a clothing allowance.  See 38 U.S.C. §§ 1162, 5107; 38 C.F.R. § 3.810; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a clothing allowance is granted, subject to the laws and regulations governing the payment of VA compensation. 



____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


